
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10(xvi)



Terms of Retirement Arrangement with
John C. Molan
Executive Vice President


        In September 2003, John C. Molan announced his retirement from the
Company effective January 1, 2005. Upon retirement, Mr. Molan will receive a
cash payment in an amount equal to what his annual base pay would have been for
2005 and a bonus equal to the target bonus he would have received for fiscal
2005, and a pro rata target bonus for the first month of fiscal 2006. Cash
payments will be made in British Pounds based on exchange rates in effect as of
the date of payment. He will also receive a pro rata distribution, determined as
of December 31, 2004, for the three-year performance cycle beginning on
December 1, 2003 under the Mid-Term Incentive Plan and an additional sum equal
to the difference between the pro rata distribution that would have been paid if
his employment had terminated on December 31, 2005, and the amount actually paid
to him under the Plan. In addition, he will be granted a stock option in 2005 at
the same level as executives of similar rank. The Company will also provide
life, medical and disability insurance coverage to Mr. Molan in 2005 comparable
to the insurance he received from the Company prior to his retirement.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(xvi)



Terms of Retirement Arrangement with John C. Molan Executive Vice President
